Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 8/12/2022 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 117, 19, 21, 22, 24, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 and 8 are rejected under 35 U.S.C. 102b as being clearly anticipated by Lin et al. (US 2013/0249080).
 	With respect to Claim 1, Kin teaches providing an encapsulant 148 comprising an encapsulation material.  Providing a first laser beam 154 (i.e. in Fig. 4g) and forming a trench 156 into a main surface of the encapsulant 154 by removing the encapsulation material by means of the first laser beam 154.  Forming a mask (i.e. photoresist layer) along a portion above the edge of the trench 156.  Providing a second laser beam 154 (i.e. in Fig. 4h) and sweeping the second laser beam 154 over a surface area of the main surface of the encapsulant 148, wherein the surface area covers at least an area spatially confined by the trench 156 (see paragraphs 49 and 51-56; Figs. 4e-4h).
 	With respect to Claim 8, Lin teaches wherein the mask is formed of a material which is resistant against the radiation of the second laser beam (see paragraph 49).


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 2, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0290800) as applied to claim 1 above, and further in view of Camacho et al. (US 2015/0279778).
 	With respect to Claims 2 and 7, Lin discloses the claimed invention except for the encapsulation material comprises a laser-activatable material that comprises a laser direct structuring (LDS) additive, embedded in the encapsulation material.  Sweeping the laser beam comprises activating the laser-activatable material.
 	However, Camacho discloses for an encapsulation material 160, 158 or 188 comprises a laser-activatable material that comprises a laser direct structuring (LDS) additive (i.e. made of copper chromium oxide) embedded in the encapsulation material.  Sweeping the second laser beam comprises activating the laser-activatable material (see paragraphs 53-59, 66, 78, and 83; Figs. 4e-4J).  Thus, Lin and Camacho have substantially the same environment of a chip encapsulated by a molding material while using a laser to provide holes or cavities in the molding material.  Therefore, one skilled in the art before the effective filing date of the claimed invention to incorporate an encapsulation material with a laser activatable material for the encapsulation of Lin, since the encapsulation material with a laser activatable material provide a reliable material for protecting the semiconductor chip while allowing a laser to remove unwanted encapsulation in or on the semiconductor package as taught by Camacho.
 	With respect to Claim 3, Lin discloses a metallic layer 132 and providing the encapsulant such that the encapsulant covers the metallic layer.  Sweeping the second laser beam comprises removing the encapsulation material of the encapsulant and exposing the metallic layer 132 (see Figs. 4g and 4h).
  	With respect to Claim 9, Camacho discloses wherein the trench 163 is formed to a depth in a range from 10 micrometers to 100 micrometers (i.e. 20 micrometers) (see paragraph 57).
9. 	Claims 16 and 17 are rejected under 35 U.S.C. 102b as being clearly anticipated by Choi et al. (US 2013/0221543).
 	With respect to Claim 16, Choi an encapsulant 138 comprising a trench 140 formed into a main surface of the encapsulant 138, wherein the trench 140 spatially confines an area in which the encapsulant is removed and thereby exposes an upper surface of an underlying metallic layer 134.  A bottom of the trench is disposed on the same level or lower than the upper surface of the metallic layer 134.  The metallic layer 122 is part of one or more of a leadframe or a clip (see paragraphs 37-72; Figs. 6-9).
 	With respect to Claim 17, Choi teaches wherein the trench is an annual trench which surrounds a portion of the metallic surface (see Figs. 6-9).

Allowable Subject Matter
10. 	Claims 11, 13-15, 21, 22, 24, 25, and 27 are allowed.
11.	Claims 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 12. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the first laser beam is a pulsed laser beam which is applied to the surface as a spot. The first laser beam is scanned along the trench to be formed so that the spots of successive laser pulses overlap spatially on the main surface of the encapsulant in claim 4.
 	The second laser beam is a pulsed laser beam which is applied to the surface as a line.  The second laser beam is scanned over the surface area so that the lines of successive laser pulses overlap spatially on the main surface of the encapsulant in claim 6.
 	The trench surrounds the metallic layer and is formed at least down to an edge of the metallic layer in claim 10.
 	A difference between the upper surface of the metallic layer and an upper surface of the encapsulant is in a range from 100 micrometers to 5 micrometers in claim 19.
 	Sweeping the laser beam comprises removing the encapsulation material of the encapsulant and thereby exposing the metallic layer.  Disposing a thermal interface material layer onto the exposed metallic layer in claim 21.
 	An encapsulant disposed so as to embed the semiconductor die and to surround the metallic layer, wherein a main face of the metallic layer is exposed to the outside and is non-coplanar with a main face of the encapsulant.  A thermal interface material layer disposed on the exposed main face of the metallic layer in claim 25.
 	The prior art made of record and not relied upon is cited primarily to show the
product of the instant invention.



Conclusion
13.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.





AC/November 14, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897